Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2010 Tel Aviv, Israel, November 28, 2010, Elbit Imaging Ltd. (“EI”) (TASE, NASDAQ: EMITF) announced today its results for the third quarter of 2010. Loss for the third quarter of 2010 attributable to the equity holders of the company amounted to NIS 85 million (Loss including minority interest totaled to NIS 85 million), as compared to loss attributable to the equity holders of the Company in the amount of NIS 144 million (loss including the minority interest totaled to NIS 155 million) in the corresponding quarter of 2009. Company’s shareholder's equity, as of September 30, 2010 amounted NIS 2.2 billion, compared with NIS 2.1 billion as of December 31, 2009. Our presentation to the consolidated financial statements for the third quarter of 2010 is available through our website at: www.elbitimaging.comunder: “Investor Relations – Company Presentations - Q3/2010 Company Presentation (11/2010).” Dudi Machluf, Chief Executive Officer (Co-CEO), commented: “The results for the third quarter of 2010 reveal the first quarter in which revenues from the commercial centers in the US are reflected in our P&L. We continue to see a high potential in the commercial centers segment in the US and we are seeking additional attractive transactions in this segment. EDT transaction turned us into a recognized player in the US commercial centers market, allowing us to use our extensive relationships with the various financing entities and examine a wide range of transactions, both in the field of asset portfolio acquisitions and specific high-quality assets acquisitions”. Mr. Dudi Machluf, further emphasized that: “We anticipate additional improvement in the US commercial centers segment leading to both a decrease in yields and raise in income. Such factors will generate further value to Elbit Imaging from the EDT transaction and from additional transactions yet to come”. “Another strategic step successfully accomplished this quarter is turning our Medical Division into a public company and allowing new investors the opportunity to invest in it. We are proud that the closing of Enter’s shell company transaction was completed and that now Enter’s platform consisting of our flagship medical companies will be traded on the Tel Aviv Stock Exchange. The transaction with Enter included also a private investment from various investors at a pre-money valuation of Enter at NIS 800 million”, said Machluf. Mr. Dudi Machluf, further commented: “This quarter our subsidiary, Plaza Centers N.V., received financing facilities for two of its projects, one of which in Poland and the other in Serbia.These two countries show high tenant and pre-let demand levels. In our Hotel’s Division we continue to see an improvement both in revenue and day-to-day business activity, mainly in our London and Belgium based hotels”. Elbit Imaging Ltd. 2 Weitzman Street, Tel Aviv 64239, Israel Tel: +972-3-608-6000Fax: +972-3-608-6054 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30, 2010 September 30, 2009 December 31, 2009 September 30, 2010 Convenience translation (in thousand NIS) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Assets related to discontinued operation Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment (*)1,789,247 (*)1,787,720 Investment property (**)96,217 (**)99,881 Other assets and deferred expenses (*)18,015 (*)22,291 Intangible assets Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Other liabilities Liabilities related to discontinued operation Non-Current liabilities Borrowings (*)5,227,562 (*)4,347,333 Other financial liabilities Other liabilities Deferred taxes (**)46,711 (**)41,974 Shareholders' Equity Attributable to equity holders of the Company (*/**)1,139,634 (*/**)946,450 Minority Interest (**)1,039,434 (**)1,201,721 2,237,975 11,464,997 9,324,749 (*) Retrospective application of accounting policy for classification of leases of land. (**) Change in accounting policy of measurement of investment property. ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended September 30 Three months ended September 30 Year ended December 31 Nine months ended September 30 Convenience translation (in thousand NIS) (in thousand NIS) US$'000 Revenues and gains Gain from bargain purchase - Gain from changes of shareholding in subsidiaries - Commercial centers Investment property rental income - - - Hotels operations and management Sale of medical systems Sale of fashion merchandise and others Expenses and losses Commercial centers (**)165,830 Investment property expenses - - - Hotels operations and management Cost and expenses of medical systems operation Cost of fashion merchandise and others Research and development expenses General and administrative expenses Share in losses of associates, net Financial expenses (income) , net Impairments, charges and other expenses, net Income (loss) before income taxes ) Income taxes (tax benefits) Income (loss) from continuing operations ) Profit (loss) from discontinued operation, net ) ) ) Income (loss)for the period ) Attributable to: Equity holders of the Company ) Minority interest ) (**) Change in accounting policy of measurement of investment property. ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended September 30, Three months ended September 30 Year ended December 31, Nine months ended September 30, Convenience translation (in thousand NIS) (in thousand NIS) US$'000 Income (loss) for the period ) Exchange differences arising from translation of foreign operations ) ) ) Lossfrom cash flow hedge ) Gain (loss) from available for sale investments ) ) ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) Minority interest ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Foreign currency translation Hedging Avaialable for sale and other Stock base compensation Retained Gross Treasury Total amount attributable to equity holders of the Minority Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity (In thousand NIS) Balance - January 1, 2009 ) Effect of change in accounting policy of measurement of investment property Effect of change in accounting policy for classification of lease of land ) As restated ) Comprehensive income (loss) - - ) - ) ) - ) ) ) Stock based compensation expenses - Initialy consolidated subsidiary - Issuance of shares to the minority by a subsidiary - Exercise of shares by employees 6 - - - ) - Equity componenet of convertiable debentures - Purchase of the minority interest - December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) - ) ) ) Purchase of parent shares by a subsidiary - ) ) - ) Stock based compensation expenses - Employee stocks expired ) - - - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) Exercise of shares by employees 13 - - - ) - September 30, 2010 ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share Share Cumulative Foreign currency translation Hedging Avaialable forsale and other Stock base compensation Retained Gross Treasury Total amount attributable to equity holders of the Minority Total shareholders' Capital premium adjustments reserves reserves reserve earnings Amount stock Company Interest equity Convenience translation US$'000 December 31, 2009 ) ) ) Comprehensive income (loss) - - ) ) - ) - ) ) ) Purchase of parent shares by a subsidiary - ) ) - ) Stock based compensation expenses - Employee stocks expired - ) - Initialy consolidated subsidiary - issuance of shares to the minority by a subsidiary - ) - - ) - ) Exercise of shares by employees 4 - - - ) - September 30, 2010 ) About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction, and sale of commercial and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, Elbit may operate and manage a commercial and entertainment center prior to its sale; (ii) Hotels - Hotels operation and management, primarily in major European cities; (iii) Image Guided Treatment - Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India and in Eastern Europe; (v) Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel; and (vi) Other Activities - (a) venture capital investments; (b) investments in hospitals and farm and dairy plants in India, which are in preliminary stages; and (c) wholesale trade of home applications in India. Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2009, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2009, under the caption “Risk Factors.” For Further Information: Company Contact: Investor Contact: Dudi Machluf Mor Dagan Chief Executive Officer (Co-CEO) Investor Relations Tel: +972-3-608-6024 Tel: +972-3-516-7620 dudim@elbitimaging.com mor@km-ir.co.il
